Citation Nr: 0303542	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.  

2.  Entitlement to service connection for a disability 
manifested by rectal bleeding.  



REPRESENTATION

Appellant represented by:	The American Legion


(The claims of entitlement to a disability evaluation in 
excess of 30 percent for mood and panic disorder, based an 
initial grant of service connection; entitlement to a 
disability evaluation in excess of 10 percent for mechanical 
low strain, based an initial grant of service connection; and 
entitlement to service connection for hypertension will be 
subject of a later decision.)



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
June 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the veteran's 
claims of entitlement to service for headaches, rectal 
bleeding, and hypertension.  It granted service connection 
for mood and panic disorder, and assigned a 10 percent rating 
effective June 1998, and granted service connection for 
mechanical low back strain, and assigned a noncompensable 
evaluation, effective June 1998.  

The veteran disagreed with the RO's determination including 
the disability ratings assigned for psychiatric disability 
and low back disability.  Because the veteran has disagreed 
with the initial ratings assigned for those disabilities, the 
Board has recharacterized the issues as noted on the cover 
page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  During the course of this appeal, in 
June 2001, the RO increased the mood and panic disorder to 30 
percent, effective to June 1998, and increased the back 
disability to 10, also effective to June 1998.  Inasmuch as 
the veteran is presumed to seek the maximum available benefit 
for a disability, and higher evaluation is available for the 
disabilities, his claim for a higher evaluation remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As to the claims of entitlement to a disability evaluation in 
excess of 30 percent for mood and panic disorder and 
entitlement to a disability evaluation in excess of 10 
percent for mechanical low back strain, and the claim for 
service connection for hypertension, additional development 
is required.  38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran and/or his 
representative's response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  There is no current disability manifested by headaches.  

2.  There is no current disability manifested by rectal 
bleeding.  


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

2.  Service connection for rectal bleeding is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in March 1998, and there is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In August 1999, VA informed the veteran that an examination 
was being ordered to determine the level of disability and 
that she would receive a notice from the VA facility that 
will conduct the examination advising her of the date, time 
and place of the examination.  The veteran was instructed 
that it was her responsibility to appear for the examination.  

In March 2001, VA contacted the veteran and informed her of 
its and the veteran's duties and responsibilities in 
developing her claims in accordance with VCAA.  VA indicated 
that its duty was to make reasonable efforts to help the 
veteran obtain evidence necessary to support her claim such 
as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, she was requested to inform VA about any 
addition information or evidence that she wanted obtained.  
In addition, the veteran was requested to submit an 
authorization and consent to release information to VA, and 
to complete a release form that was submitted as incomplete.  
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate her claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records and private medical records pertinent to this 
matter have been obtained.  In addition, the veteran has 
submitted medical evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran an examination in September 
1999.  The examination reports contained adequate clinical 
findings pertinent to the claim at issue.
There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).



II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Headaches

Service medical records dated in March 1998 reflect that the 
veteran a history of headaches when marching.  It was noted 
that the headaches resolved within the past month.  

Although the veteran complained of headaches, which resolved, 
during service, post service medical records do not establish 
that the veteran has a current disability associated with 
headaches.  A VA mental heath treatment record dated in 
December 1999 reflects that the veteran made reference to 
headaches--in that she did not realize that she had had one.  
However, there were no clinical findings or diagnoses 
rendered regarding headaches at that time.  In the absence of 
a current a disability associated with headaches, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Rectal Bleeding

The veteran maintains that she is entitled to service 
connection for rectal bleeding because the symptoms began 
during active duty.  

Service medical records reflect that the veteran was seen for 
rectal bleeding with bowel movement in April 1998.  Studies 
showed a lesion on anoscope at six o'clock.  

VA medical records dated from September to December 1999 show 
that the veteran continued to be seen for complaints of 
rectal bleeding.  However, there is no clinical evidence of a 
disease entity.  At a September 1999 VA examination, the 
veteran reported that the bleeding was caused by stress.  
However, the examiner indicated that such a disorder is not 
stress induced.  The examiner indicated that the veteran had 
intermittent episodes of rectal bleeding and that the veteran 
underwent multiple endoscopies within the past year, but one 
of them showed an anal tear.  The results of a barium enema 
dated in September 1999 revealed no areas of persistent 
narrowing; no obvious lesions were identified; there were 
bits of stool scattered throughout the colon which decreased 
the sensitivity for small polyps.  The impression was 
unremarkable air contrast barium enema.  An outpatient 
treatment record dated September 22, 1999, reflects that 
there were no findings of hemorrhoids or lesions, although 
the veteran complained of chronic rectal bleeding.  A 
flexible sigmoidoscopy dated in December 1999 was negative.  
The examiner noted that in view of negative air contrast 
barium enema, negative flexible sigmoidoscopy, and no anemia 
further work-up was not warranted.  The report of clinical 
examination dated in September 2000 revealed that there were 
no symptoms associated with the rectum.  

The veteran had rectal bleeding during service and a lesion 
was found in April 1998.  However, the record suggests that 
the lesion healed in that there is no evidence of a lesion or 
any residuals thereof subsequent to April 1998.  Although the 
veteran continued to complain of rectal bleeding after 
service, there is no medical evidence of a current 
identifiable disease entity.  In the absence of such service 
connection for bleeding of the rectum is not warranted.  
38 C.F.R. § 3.303(b).  Furthermore, in September 2000 there 
were no complaints or evidence of disorder associated with 
rectal bleeding.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Conclusion

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for disabilities 
manifested by headaches and rectal bleeding.  Because the 
evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

Service connection for a disability manifested by headaches 
is denied.  

Service connection for a disability manifested by rectal 
bleeding is denied.  

	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

